DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species 1 – 3, as set forth in the Office action mailed on 2020.06.18, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2020.06.18 is withdrawn.  Claims 3 – 7, and 13 – 15, directed to a non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via telephonic message on 2021.10.12, by Minseung Ahn (76611), in response to a telephonic interview with Mr. Ahn held on 2021.10.08.
The application has been amended as follows: 

Regarding Claims 3 – 7, and 13 – 15: Claims 3 – 7, and 13 – 15 have been rejoined.

Regarding Claims 17 – 21: Claims 17 – 21 have been canceled.

Application Title: The application title has been amended as the title is not descriptive of the invention claimed, the new title is clearly indicative of the invention to which the claims are directed. The title is amended to read as follows:

LINEAR COMPRESSOR COMPRISING A STATOR DEFINING A CYLINDER SPACE FOR A CYLINDER SUPPORTED BY A SUPPORT MEMBER WITH A 

Allowable Subject Matter
Claims 1, and 3 – 16 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest known prior art device was taught by US 2016/0017877, (“Ki”). Ki taught a linear compressor comprising: a casing; a stator spaced apart from the casing and configured to generate driving force, the stator defining a cylinder space at an inside of the stator; a mover configured to reciprocate relative to the stator based on driving force generated by the stator; a cylinder that is located in the cylinder space and that defines a compression space configured to compress refrigerant; a piston located inside of the cylinder and configured to reciprocate relative to the cylinder in an axial direction of the cylinder ; and a cylinder support member that is spaced apart from the frame in the axial direction, that is located between an inner circumferential surface of the stator and an outer circumferential surface of the cylinder, and that has a first end coupled to the stator and a second end coupled to the cylinder, the cylinder support member being configured to support the cylinder with respect to the stator in the axial direction, wherein the frame and the cylinder support member are individually provided; however, Ki fails to explicitly teach the further defined structure of the linear compressor. Ki either alone or in combination with another reference fails to disclose or suggest wherein “a frame that is spaced apart from the casing and that is in contact with  a first side of the stator to support the stator in the axial direction; a stator cover that is configured to support a second side of the stator 
Several searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all of the claimed limitations of the instant independent claims. As a result, the instant pending claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746